O'NEILL/ HASSEN                                                                                      Attorneys at Law




                                                                                May 10, 2021

           VIA ECF and Email
           Honorable Sidney H. Stein                                      MEMO ENDORSED
           United States District Judge
           United States Courthouse
           500 Pearl Street
           New York, NY 10007

                    RE: United States v. Demetrius Locus, 6 Cr. 593 (SHS)

           Dear Judge Stein:

                  I represent Mr. Locus in the above-captioned-case. The Court has set a
           status conference for tomorrow, May 11, 2021 at 10:30 A.M. Unfortunately, I
           have a preexisting appearance in the EDNY at 10:00 AM. I had thought that
           that appearance would be virtual, but it is in person. That appearance
           involves multiple defendants and attorneys.

                  I am writing to request that the Court adjourn the conference in this
           case to later in the morning, so that I will be able to attend both court
           appearances. I anticipate being able to appear any time after 11:30 AM. I
           apologize for the late nature of this request. I know that scheduling is
           complicated with the COVID-19 virus.

                    I thank the Court for its attention to this matter.

                                                                                Kind regards,

                                                                                Isl


                                                                                Grainne E. O'Neill
            The proceeding will take place at 11:30 a.m. tomorrow.

            Dated: New York, New York
                   May 10, 2021




1 / P (646) 808-099 7      4 / www.oandh.net
2 / F (212) 203-1858       5 / 25 Eighth Ave, Suite C, Brooklyn, NY 11217
3 I grainne@oandh.net      6/   9213 2C82 E6FO 93EA D673 EA30 C7EB 7E03 1B1B 82FA
